DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, line 2 recites “a partially cut ring shape” change to --a partially cut ring shape.--  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 recites the limitation "the first side terminal and the second side terminal" in lines 1--2.  
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 8, 11 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jong Uk et al. (KR 20110041919).
With respect to Claim 1:
Jong Uk discloses a cavity filter (FIG. 2, 400) comprising: 
an RF signal connecting portion (FIG. 4, 240) spaced apart, by a predetermined distance, from an outer member (FIG. 5, 290) having an electrode pad (FIG. 5, 294) provided on a surface (FIG. 5, see bottom surface of 290) thereof;
and a terminal portion (FIG. 7, 320) configured to electrically connect the electrode pad (FIG. 5, 294) of the outer member (FIG. 5, 290) and the RF signal connecting portion (FIG. 4, 240) so as to absorb assembly tolerance existing at the predetermined distance and to prevent disconnection of the electric flow between the electrode pad (FIG. 5, 294) and the RF signal connecting portion (FIG. 5, 240), 
th paragraphs through 10th paragraph]) to absorb assembly tolerance existing in a terminal insertion port (FIG. 2, see notation).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (insertion ports)]
    PNG
    media_image1.png
    610
    656
    media_image1.png
    Greyscale

With respect to Claim 2:
Jong Uk discloses the cavity filter, wherein the terminal portion (FIG. 7, 320) is provided as a single terminal portion (FIG. 7, 320) in the terminal insertion port (FIG. 2, see notation).
With respect to Claim 7: 
Jong Uk discloses the cavity filter, further comprising a dielectric body (FIG. 4, 270) inserted into the terminal insertion port (FIG. 2, see notation) so as to cover a part (FIG. 4 screw threading) of the terminal portion (FIG. 4, 280).
With respect to Claim 8: 
Jong Uk discloses the cavity filter, further comprising a reinforcement plate (FIG. 4, 282) inserted into the terminal insertion port (FIG. 2, see notation) and configured to fix a part of the terminal portion (FIG. 4, 280).
With respect to Claim 11: 
Jong Uk discloses the cavity filter, wherein the terminal portion (FIG. 7, 320) provided as the single terminal portion has an elastic deformation portion (FIG. 7, 326) which is elastically deformed by the assembly force (Description Sheet 6, 4th paragraphs through 10th paragraph]).
With respect to Claim 14:
Jong Uk discloses a connecting structure (FIG. 8) comprising: 
an RF signal connecting portion (FIG. 4, 240) spaced apart, by a predetermined distance, from an outer member (FIG. 5, 290) having an electrode pad (FIG. 5, 294) provided on a surface (FIG. 5, see bottom surface of 290) thereof; 
and a terminal portion (FIG. 7, 320) configured to electrically connect the electrode pad (294) of the outer member (290) and the RF signal connecting portion (240) so as to absorb assembly tolerance existing at the predetermined distance and to prevent disconnection of the electric flow between the electrode pad (294) and the RF signal connecting portion (240), 
wherein a part (FIG. 7, 322) of the terminal portion (FIG. 7, 320), positioned between the electrode pad (294) and the RF signal connecting portion (240), is elastically deformed (Description Sheet 6, 4th paragraphs through 10th paragraph]) to absorb assembly tolerance existing in a terminal insertion port (FIG. 2, see notation).

Allowable Subject Matter
Claims 3, 4, 6, 10, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 3, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the terminal portion comprises: a first side terminal contacted with the electrode pad, and elastically deformed by an assembly force provided by an assembler; and a second side terminal connected to the first side terminal, fixed so as not to be moved in the terminal insertion port, and having a lower end portion soldered and fixed to the RF signal connecting portion, as recited in claim 3, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 4, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the terminal portion comprises: first side terminal contacted with the electrode pad, and moved in the terminal insertion port by an assembly force provided by an assembler; and the second side terminal connected to the first side terminal, elastically deformed by the assembly force provided from the first side terminal, and soldered and fixed to the RF signal connecting portion, as recited in claim 4, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 10, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the terminal portion provided as the single terminal portion is bent and connected to the RF signal connecting portion provided on one side right under the terminal insertion port, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 12, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the elastic deformation portion is formed in a partially cut ring shape, as recited in claim 12, in conjunction with ALL the remaining limitations of the base claims.
Regarding Claim 13, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the elastic deformation portion is bent in a zigzag shape, as recited in claim 13, in conjunction with ALL the remaining limitations of the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831